DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on December 17, 2021 is acknowledged. Claims 1-28, 33, and 38-41 are pending in this application. Claims 1, 4, and 9-11 have been amended. Claims 29-32 have been cancelled. 

Withdrawn Objections/Rejections
 Claim Objections
The objection to claims 1-20 because the component articles (an, a, e.g.) do not agree with the component plurality, for example regarding claim 1, the claim recites “an antimicrobial synthetic cationic polypeptide(s)…”, indicating the composition comprises one (an) peptide but then later refers to “the antimicrobial synthetic cationic polypeptide(s)..”, indicating the composition comprises “at least one of” has been amended to recite “at least one” as discussed in the interview on December 10, 2021.  
Double Patenting
The rejection of claims 1-28, 33, and 38-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,017,730 has been withdrawn in view of Applicant’s arguments presented in the interview dated December 10, 2021. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art, as outlined in the ISR filed on October 2, 2019, is Bevilacqua et al. (WO 2012/027411). Bevilacqua, however, does not disclose the composition concentration range of the antimicrobial synthetic cationic polypeptide(s) dispersed in the aqueous carrier, or the viscosity and toxicity requirements, as presently claimed. The art of Isaksson et al. (In vivo toxicity and bio distribution of intraperitoneal and intravenous poly-L-lysine and poly-L-lysine/poly-L-glutamate in rats; Journal of Materials Science: Materials in Medicine (2014) vol 25,pg 1293-1299) discloses  that while the cationic nature of the polypeptide provides potent antimicrobial activity', this cationic nature also confers an unacceptable toxicity to the cationic poly peptides, especially where said polypeptides are being administered to tissues other than intact, healthy skin.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615